Exhibit 10.34d


FOURTH AMENDMENT TO THE
O’SULLIVAN INDUSTRIES HOLDINGS, INC.
SAVINGS AND PROFIT SHARING PLAN
(JULY 1, 1997 RESTATEMENT)

This Amendment is made by O’Sullivan Industries Holdings, Inc., a Delaware
corporation (the “Employer”).

        WHEREAS, the Employer sponsors the O’Sullivan Industries Holdings, Inc.
Savings and Profit Sharing Plan (the “Plan”); and

        WHEREAS, pursuant to the terms of the Plan, the Employer reserved the
right to amend the Plan from time to time in its discretion; and

        WHEREAS, the Plan was most recently amended and restated in its entirety
generally effective as of July 1, 1997; and

        WHEREAS, the Employer desires to amend the provisions of the Plan
relating to mandatory distributions of small accounts and to make certain other
changes.

        NOW, THEREFORE, the Plan is amended as follows effective as of May 1,
2005, except as set forth herein:

         A.        Section 2.19 is amended to read as follows:

                     2.19 “Entry Date” means each business day during a Plan
Year.

         B.        The last sentence of Section 3.03 is amended to read as
follows:

           A Participant who fails to elect to make Employee Pre-Tax
Contributions when first eligible may enroll in the Plan in accordance with
Section 4.02.


         C.        Section 4.02 is amended to read in its entirety as follows:

           4.02 Change of Election. A Participant may elect to increase or
decrease the percentage of his Compensation to be contributed as Employee PreTax
Contributions by notifying the Committee in the manner designated by and
acceptable to the Committee. A Participant’s change of election shall be
implemented as soon as administratively practicable following receipt of such
election.


         D.     Section 4.03 is amended to read in its entirety as follows:

         4.03 Suspension and Recommencement of Contributions. A Participant may
elect to suspend his Employee Pre-Tax Contributions by notifying the


--------------------------------------------------------------------------------

         Committee in the manner designated by and acceptable the Committee. A
Participant’s election to suspend contributions shall be implemented as soon as
administratively practicable following receipt of such election. Following a
suspension of contributions of at least three (3) months, a Participant may
again elect to make Employee Pre-Tax Contributions in accordance with Section
4.02. In the event of a hardship withdrawal by a Participant pursuant to
Section 6.01, the Participant’s Employee Pre-Tax Contributions hereunder shall
be automatically suspended for a period of twelve months (or effective January
1, 2002, a period of six months.


         E.        Section 10.06 is amended by adding the following to the end
of said Section:

         Effective March 28, 2005, and subject to the administrative grace
period set forth in IRS Notice 2005-5 or other applicable guidance, in the event
of a mandatory distribution greater than one thousand dollars ($1,000) pursuant
to Section 10.03(f), if the Participant does not elect to have such distribution
paid directly to an eligible retirement plan specified by the Participant in a
direct rollover or to receive the distribution directly in accordance with the
foregoing provisions of this Section, then the Committee will direct payment of
such distribution in the form of a direct rollover to an individual retirement
plan designated by the Committee.


         F.        In all other respects, the Plan shall remain in effect.

        [The remainder of this page is intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Employer has executed this Amendment this 4th
day of May, 2005, but effective as of the dates set forth herein.

      O’SULLIVAN INDUSTRIES HOLDINGS, INC.         By:                          
/s/ Robert S. Parker                                                     Robert
S. Parker                           Title:             President and Chief
Executive Officer                      

Attest:

                    /s/ Rowland H. Geddie, III                              
           Rowland H. Geddie, III                                 Vice
President, General Counsel                                              and
Secretary                   

--------------------------------------------------------------------------------

SUMMARY OF AMENDMENT

    A.        Section 2.19 is amended to allow a participant to join

        the plan as of any business day during the year.

    B.        Section 3.03 is amended to allow a participant to enroll

  in the plan as of any payroll period during the year.


    C.        Section 4.02 is amended to allow a participant to

  increase or decrease a prior deferral election at anytime during the year.


    D.        Section 4.03 is amended to allow a participant to suspen

  a prior deferral election at anytime during the year.


    E.        Section 10.06 is amended to provide for automatic

  rollover of account balances not exceeding $5,000 but greater than $1,000.


--------------------------------------------------------------------------------